Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13-16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Publication No. 109473713 to Wang et al. (citing to the included machine translation).  Regarding claims 1, 2, 4, 7, 10, and 11, Wang discloses in its Example 1 an electrolyte solution comprising, by weight, 14% lithium difluorophosphate as lithium ionic component, 5% fluoroethylene carbonate, 1% hexane trinitrile, 6.3% other additives, and the remainder (i.e., 73.7% by weight) solvent composition comprising ethylene carbonate, propylene carbonate, diethylcarbonate, and propionate ester at ratio of 15:15:30:40, giving weight percentages in the electrolyte solution as a whole of 11.05, 11.05, 22.1, and 29.5%.  This gives an electrolyte solution comprising 22.1% of the symmetric linear carbonate diethyl carbonate, and 5% of fluoroethylene carbonate, which corresponds to the recited cyclic carbonate compound when R3 is a halogen and R4, R5 and R6 are hydrogen.  The ratio of FEC to hexane trinitrile is 4:1.
	Further regarding claim 3 and 14, as noted above, the electrolyte solution of Example 1 also includes ethylene carbonate, which may be considered to corresponded to the recited cyclic carbonate compound instead of the FEC.  In this case, the solution includes EC as the cyclic carbonate compound, and additionally comprises FEC, thus meeting the limitations of claim 14.
	Further regarding claim 5, the total amount of cyclic carbonate including the FEC considered to correspond to the recited cyclic carbonate compound and other cyclic carbonates (EC and PC) in Example 1 is 5 + 11.05 + 11.05 = 27.1% by weight
	Further regarding claim 6, ethylene carbonate is present in the electrolyte solution of Example 1 at 11.05% by weight.
	Further regarding claims 8 and 9, the solution of Example 1 does not include any asymmetric linear carbonate, including ethyl methyl carbonate thus comprising asymmetric linear carbonate and ethyl methyl carbonate in an amount less than 50% by weight.
Further regarding claim 19, the electrolyte solution of Wang is to be used in a lithium ion battery comprising cathode (lithium cobalt oxide active material) and anode (graphite) in addition to the electrolyte solution.  Wang, at paragraph [0005]. 
  	Further regarding claims 13, 15, 16, and 20, although Wang does not expressly recite those properties, the Office finds that because the electrolyte solution of Wang is substantially similar to that of Applicant’s and is directed to solving the same problems addressed by Applicant, that sufficient evidence exists to find that it will necessarily have the same properties, including those recited in the claims, as that of Applicant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang.  Wang is applied as described above.  Wang also notes that methylene methyl disulfonate may be included as an additive in the electrolyte solutions of its invention.  Wang at paragraphs [0013] and [0025].  Thus, the person of ordinary skill in the art at the time of invention would have had reason to include this additional additive in the electrolyte solution of example 1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727